UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1037


LUIS (JANER) RULLAN,

                    Plaintiff - Appellant,

             v.

JILL K. GODEN; FREDERICK I. GREENBERG; YOUTH                             WORLD
INTERNATIONAL COMPANY, LTD; YOUTH WORLD, LTD,

                    Defendants - Appellees,

             and

CACAPON RIVER CAMPS, INC.; CACAPON CAMPS, INC; FREDERICK I.
GREENBERG REVOCABLE TRUST; ALEX REECE; JOHN DOE; ERIC S.
GODEN,

                    Defendants,

GEORGE WILLIAM LIEBMANN,

                    Trustee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cv-03741-CCB)


Submitted: September 30, 2019                               Decided: October 11, 2019


Before RICHARDSON and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.
Vacated and remanded by unpublished per curiam opinion.


Peter C. Choharis, Christine Mundia, CHOHARIS LAW GROUP, PLLC, Washington,
D.C., for Appellant. Bart C. Colombo, Round Hill, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Luis (Janer) Rullan appeals the district court’s order denying his motion for a

preliminary injunction to prohibit the Defendants from opening new bank accounts,

creating new entities or merging, restructuring or reorganizing their companies, or

transferring or dissipating assets outside of the ordinary course of business without prior

approval from the district court. Rullan asserts that, in denying his motion, the district

court failed to make particularized findings of fact and conclusions of law as required by

Fed. R. Civ. P. 52(a)(2). We agree and therefore vacate the district court’s order and

remand for further proceedings.

       This court reviews the denial of a preliminary injunction for an abuse of discretion.

Di Biase v. SPX Corp., 872 F.3d 224, 229 (4th Cir. 2017). We review for clear error the

district court’s factual findings underlying the denial of a preliminary injunction and the

district court’s legal conclusions are reviewed de novo. Id. “A plaintiff seeking a

preliminary injunction must demonstrate that he is likely to succeed on the merits, that he

is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

       The district court must make particularized findings of fact and conclusions of law

to support its decision to grant or deny a preliminary injunction. Fed. R. Civ. P. 52(a).

Such findings are necessary for an appellate court to conduct meaningful appellate review.

See H & R Block Tax Servs. LLC v. Acevedo-Lopez, 742 F.3d 1074, 1078 (8th Cir. 2014);

Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d 411, 423 (4th Cir. 1999).

                                              3
       Here, the district court found that Rullan failed to make a sufficient showing of his

likelihood of success on the merits of his conspiracy and fraud claims. However, Rullan

sought a preliminary injunction to preserve assets with respect to his fraudulent transfer,

shareholder oppression, and breach of fiduciary duty claims. Additionally, the district

court did not state any findings to support this conclusion. The court also did not assess

on the record whether Rullan would suffer irreparable harm in the absence of the injunction

or the hardship to which the Defendants would be subjected by the injunction. While the

court found that “a significant number of the defendants’ assets [were] already under the

supervision of the bankruptcy court,” not all of the Defendants had filed a petition in

bankruptcy. And, Rullan’s motion for a preliminary injunction alleged that several assets

were not disclosed on bankruptcy schedules and he sought to prevent the Defendants from

diverting assets to other entities.

       We conclude that the district court’s ruling on the preliminary injunction motion did

not provide the specific findings required by Fed. R. Civ. P. 52(a). In the absence of such

specific findings of fact and conclusions of law, we are constrained to conclude that the

district court abused its discretion in denying Rullan’s motion. See Centro Tepeyac v.

Montgomery Cty., 722 F.3d 184, 192 (4th Cir. 2013) (en banc) (If “[t]he [district] court

applied a correct preliminary injunction standard, made no clearly erroneous findings of

material fact, and demonstrated a firm grasp of the legal principles pertinent to the

underlying dispute,” then no abuse of discretion occurred.).




                                             4
       Accordingly, we vacate the district court’s order and remand for further

proceedings. * Although Rullan requests that on remand we direct that the case be assigned

to a different district court judge, we conclude that this is not warranted. See United States

v. Guglielmi, 929 F.2d 1001, 1007 (4th Cir. 1991) (absent allegations of bias, reassignment

to a different district court judge is warranted only in unusual circumstances). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
         We express no opinion on the merits of Rullan’s motion for a preliminary
injunction.

                                              5